Citation Nr: 1504876	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left calf disability.

3.  Entitlement to service connection for pseudofolliculitis barbae.

4.  Entitlement to service connection for the residuals of a spider bite of the right thigh.

5.  Entitlement to service connection for the residuals of scabies.

6.  Entitlement to service connection for a skin disorder, other than pseudofolliculitis barbae or the residuals of a right thigh spider bite or scabies, to include as a manifestation of an undiagnosed illness due to service in the Persian Gulf.

7.  Entitlement to an initial higher rating for a lumbar spine disability, evaluated as 10 percent disabling prior to July 23, 2010, and 20 percent disabling thereafter.

8.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability.

9.  Entitlement to an initial higher rating for a right shoulder disability, evaluated as 20 percent disabling prior to May 22, 2012, and 30 percent disabling thereafter.

10.  Entitlement to an initial rating higher than 10 percent for right knee limitation of motion.

11.  Entitlement to an initial rating higher than 10 percent for right knee instability.

12.  Entitlement to an initial higher rating for hemorrhoids, evaluated as noncompensably disabling prior to August 24, 2011, and 10 percent disabling thereafter.

13.  Entitlement to an initial compensable rating for a left thumb disability.

  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 2007, which included service in the Persian Gulf.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of  rating decisions issued in June 2008 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of this appeal, service connection for obstructive sleep apnea was granted, as reflected in an April 2012 rating decision, thereby extinguishing the appeal of this issue.

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

The service connection claims addressing the Veteran's various claimed skin disorders have been rephrased to more accurately reflect the Veteran's contentions.

All of the increased rating claims captioned above, as well as the service connection claims for a left knee disability, a left calf disability, pseudofolliculitis barbae, and a skin disorder other than pseudofolliculitis barbae or residuals of a right thigh spider bite or scabies, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not report, and the evidence does not reflect, that he has any residual disabilities resulting from his in-service scabies or right thigh spider bite infection.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of scabies have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for the residuals of a spider bite of the right thigh have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2007 letter satisfied the duty to notify provisions.  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues decided on appeal has been obtained, including the Veteran's service treatment records and VA medical treatment records.  Although recent VA treatment records and records from the Social Security Administration have not yet been obtained (and are requested in the remand portion of the decision, below), there is no indication that these outstanding records would be relevant to the claims decided in this appeal.  The Veteran reports he has no residual impairment resulting from his in-service scabies or spider bite infections; thus, these records could not contain any relevant findings or treatment, and the records need not be obtained prior to the adjudication of these claims. 

A VA examination was conducted in November 2007, and the record does not reflect that this examination is inadequate for rating purposes, as the report reflects that the VA examiner conducted a comprehensive dermatological examination and elicited the history and sequela from the Veteran's in-service scabies and spider bite infections.  As no current related impairments were reported by the Veteran or diagnosed by the examiner during the examination, a medical opinion regarding the etiology of any such impairment was not provided or required.  

The Veteran also presented evidence at a Board hearing conducted during the pendency of the appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the Veterans Law Judge who conducted the hearing  identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

In sum, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

With regard to the Veteran's claims seeking service connection for the residuals of his in-service scabies and a right thigh spider bite infection, the Veteran's service treatment records document his treatment for scabies in September 1981 and his treatment for a spider bite (which became infected) affecting his right thigh in March 1990.  However, the Veteran's service treatment records do not document any further treatment for either infection, or for any related recurrent episodes.  Moreover, the dermatological portion a November 2007 VA general medical examination revealed no residual impairment from these in-service infections, which is consistent with the Veteran's reports during this 2007 VA examination and his 2014 Board hearing that he has no related residual impairments.

Given the lack of any lay or medical evidence suggesting current residual impairments resulting from the Veteran's in-service scabies or spider bite infection, the threshold requirement for establishing service connection, namely evidence of a current disability, has not been established.  Absent a current diagnosis of a claimed condition, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

As this threshold requirement for establishing service connection has not been met, the preponderance of evidence is against the claims for service connection for the residuals of scabies and a right thigh spider bite infection; there is no doubt to be resolved, and service connection for any residual disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for the residuals of scabies is denied.

Service connection for the residuals of a spider bite of the right thigh is denied.


REMAND

With regard to the Veteran's remaining service connection claims, namely claims for a left knee disability, a left calf disability, pseudofolliculitis barbae, and a skin disorder other than pseudofolliculitis barbae or residuals of scabies or a right thigh spider bite, the evidence of record is insufficient to decide the claims.

The Veteran asserts that he injured his left knee when performing road marches during the latter portion of his 30-year period of service and that his in-service knee injury resulted in his currently-diagnosed left knee disability.  The Veteran is competent to report incurring such an injury, and the lack of documentation of any left knee treatment during service is insufficient, by itself, to negate his report.  Given this evidence of an in-service left knee injury and post-service diagnosis of a left knee disability (patellofemoral pain syndrome, as diagnosed during a 2007 VA examination), VA's duty to obtain a VA examination and medical opinion exploring the etiology of his current left knee disability has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, as the evidence reflects that the Veteran has an antalgic gait due to his service-connected right knee disabilities, a medical opinion exploring a theory of secondary service connection, to include aggravation, must also be obtained.  

Regarding the Veteran's claimed left calf disability, the Veteran's service treatment records reflect his treatment for left calf pain in February 1997; however, during his November 2007 VA general medical examination, the Veteran reported having no current left calf impairment.  However, during his 2014 Board hearing, the Veteran clarified that he does experience intermittent left calf pain, which he treats with non-prescription medications.  Given the evidence of in-service treatment for left calf pain and the Veteran's testimony of recurrent symptoms of left calf pain, VA's duty to obtain a VA examination to determine if the Veteran's has a current service-related disability manifested by left calf pain has been triggered.  See id.

Regarding the Veteran's service connection claim for pseudofolliculitis barbae, the Veteran was treated for this facial skin disorder during service, and during both his 2007 VA general medical examination and 2014 Board hearing, the Veteran reported that he still experiences intermittent symptoms of this skin disorder, which he treats with a topical medication.  However, as the 2007 VA examination was not conducted during an active stage of this skin disorder, the Veteran's claim was denied based on lack of evidence of a current disability.  Accordingly, a new VA dermatological examination should be obtained and scheduled during an active episode of his pseudofolliculitis barbae, if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407 - 08 (1994) (concluding that an examination during a remission phase did not accurately reflect the elements of a disability).

With regard to the Veteran's service connection claim for a skin disorder, during his Board hearing, the Veteran also asserted that he had incurred a skin rash, now affecting his hands, as a result of his tours of service in the Persian Gulf, and he submitted photographs of his hands evidencing his skin disorder.  The Veteran's service treatment records document his treatment for various rashes affecting his legs, thereby suggesting that the Veteran may have developed a skin disorder during service which now affects another portion of his body.  Furthermore, the onset and continuity of the Veteran's current skin rash must be clarified, as any skin rashes that developed during and have persisted since his periods of Persian Gulf service may be deemed service-connected as manifestations of an undiagnosed illness.  See 38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.317 (2014).  Accordingly, the claim must be remanded to afford the Veteran proper notice of the provisions for establishing service connection for Gulf War related disabilities and to provide the Veteran with a VA examination to determine the nature and etiology of his current skin rash.

With regard to the Veteran's increased rating claims, during his Board hearing, the Veteran reported that he had been awarded Social Security Administration disability benefits in June 2013, and that his award was based on his numerous physical disabilities.  As these federal records likely include medical evidence relevant to the Veteran's increased rating claims, the records must be obtained.  

Further, new VA examinations assessing the severity of these service-connected disabilities must be obtained, as the Veteran's lumbar spine disability was last evaluated July 2010; his hemorrhoids were last evaluated in August 2011; and his cervical spine, right shoulder, left knee, and left thumb disabilities were last evaluated in May 2012 during an examination that the Veteran and his former attorney have asserted was insufficient.

Additionally, as the Veteran receives ongoing VA treatment for his service-connected disabilities, his recent VA treatment records, which were last obtained in August 2013, must be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding establishing service connection for disabilities resulting from service in the Persian Gulf, as set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain VA treatment records from August 2013 to the present.

2.  Schedule a VA dermatological examination by an appropriate medical professional to address the nature and etiology of any currently-diagnosed pseudofolliculitis barbae and other skin disorder.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.

If possible, the examination should be scheduled during an active stage of the Veteran's skin disorders.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during an active stage of his pseudofolliculitis barbae and other skin disorder.  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner should document the Veteran's symptoms based on his description of symptoms during an active stage.

The examiner is to elicit a history of the onset and subsequent symptoms of the Veteran's pseudofolliculitis barbae and skin disorder (now affecting his hands) and conduct a related dermatological examination.

With regard to the Veteran's claimed pseudofolliculitis barbae, the examiner is provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed pseudofolliculitis barbae is related to service. 

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's in-service treatment and shaving profile for pseudofolliculitis barbae.

With regard to the Veteran's claimed skin disorder, which he asserts currently affects his hands, the examiner must state whether it is at least as likely as not that the Veteran's skin disorder can be attributed to known clinical diagnoses.  If the skin disorder can be diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed skin disability is related to the Veteran's military service, to include consideration of whether the skin disorders noted in service are consistent with the current skin disorder symptoms.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule a VA orthopedic examination by an appropriate medical professional to assess the current severity of the Veteran's cervical spine disability, lumbar spine disability, right shoulder disability, right knee disability, and left thumb disability and to address the nature and etiology of the Veteran's left knee disability and left calf impairment.  Provide the Veteran's claims file to the VA examiner for review.

With regard to the Veteran's service-connected cervical spine disability, lumbar spine disability, right shoulder disability, right knee disability, and left thumb disability, the examiner is to record ranges of motion for each disability, including on repetitive testing, and address the impact of any Deluca factors.

With regard to the Veteran's claimed conditions of a left knee disability and a left calf disability, the examiner is to 
provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left knee disability and left calf disability are related to his active service. 

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's report of sustaining a left knee impairment when performing marching duties during the latter half of his service, and the clinical significant of the Veteran's in-service treatment for left calf pain as it relates to any currently-diagnosed left calf disability.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently left knee disability or left calf disability is caused by or aggravated by his service-connected right knee disability. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected right knee disability.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's hemorrhoids.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.

The examiner is to elicit a history of the Veteran's service-connected hemorrhoids, review the letters from his private treating physician documenting his hemorrhoid symptoms, and conduct a related clinical examination.  

The examiner is to state whether the Veteran's hemorrhoids are large; reducible; external or internal; cause persistent bleeding with secondary anemia; and whether fissures are present.

5.  Then, readjudicate the service connection claims for a left knee disability, left calf disability, pseudofolliculitis barbae, and a skin disorder; and increased rating claims for his cervical spine disability, lumbar spine disability, right shoulder disability, right knee disability, hemorrhoids, and left thumb disability.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


